Name: 83/83/ECSC: Council Decision of 21 February 1983 adding a number of products to the list in Annex I to the ECSC Treaty
 Type: Decision
 Subject Matter: technology and technical regulations;  iron, steel and other metal industries;  European Union law
 Date Published: 1983-03-03

 Avis juridique important|31983D008383/83/ECSC: Council Decision of 21 February 1983 adding a number of products to the list in Annex I to the ECSC Treaty Official Journal L 056 , 03/03/1983 P. 0025 - 0025 Finnish special edition: Chapter 13 Volume 12 P. 0153 Spanish special edition: Chapter 01 Volume 4 P. 0013 Swedish special edition: Chapter 13 Volume 12 P. 0153 Portuguese special edition Chapter 01 Volume 4 P. 0013 *****COUNCIL DECISION of 21 February 1983 adding a number of products to the list in Annex I to the ECSC Treaty (83/83/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas the list given in Annex I to the Treaty should be supplemented in order to enable the objectives of the Treaty, in particular those referred to in Article 60 thereof, to be achieved and so as to ensure greater effectiveness of the measures taken by the Community in application of the Treaty, HAS DECIDED AS FOLLOWS: Sole Article The following products shall be added to the list set out in Annex I to the Treaty establishing the European Coal and Steel Community: 'Cold-rolled plate, in coil and in strips, of a thickness of 3 mm or more.' Done at Brussels, 21 February 1983. For the Council The President H. W. LAUTENSCHLAGER